Citation Nr: 0732468	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating for fecal incontinence, claimed 
as colon damage, in excess of 10 percent, prior to January 4, 
2006.

2.  Entitlement to a rating for fecal incontinence, claimed 
as colon damage, in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from September 2000 to October 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for December 2006 at the Nashville RO.  The 
veteran failed to report for this hearing, and made no 
attempt to reschedule the hearing.  Thus, the Board finds 
that the veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran's service-connected fecal incontinence, claimed 
as colon damage, is manifested by no more than symptoms of 
daily leakage and occasional involuntary bowel movements, 
necessitating wearing a pad. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for fecal 
incontinence are met as of October 15, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 4.114, Diagnostic Code 7332 
(2007).

2.  The criteria for an evaluation in excess of 30 percent 
for fecal incontinence are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.114, Diagnostic Code 7332 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the veteran contends that the RO should have 
assigned a higher evaluation for her service-connected 
disability of fecal incontinence.  The veteran was originally 
granted service connection in a rating decision dated July 
2004.  The RO evaluated the veteran's fecal incontinence 
condition under 38 C.F.R. § 4.114, Diagnostic Code 7332 as 10 
percent disabling, effective October 15, 2003.  

Thereafter, on January 4, 2006, the veteran was seen at the 
VA Medical Center in Memphis and asked for a consult for 
incontinence and pads on an emergent basis.  The veteran was 
told that an emergent consult for long-standing incontinence 
could not be justified.  Consequently, the RO evaluated the 
veteran's fecal incontinence under 38 C.F.R. § 4.114, 
Diagnostic Code 7332 as 30 percent disabling, effective 
January 4, 2006, as that was the date she reported the 
necessity of pads.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has reviewed all of the evidence of record in this 
case.  Service medical records (SMRs) associated with the 
claims file show that the veteran was afforded a clinical 
evaluation and physical examination in August 2000 prior to 
entering service.  The clinical evaluation was essentially 
normal, and no anal or rectal abnormalities were noted.

In January 2001, the Board notes that the veteran was treated 
at Walter Reed Army Medical Center (WRAMC) for fecal 
incontinence.  Notes associated with this visit show that the 
veteran's fecal incontinence began shortly after she gave 
birth to her first child in 1997.  The veteran delivered a 
nine pound child, but experienced a fourth degree laceration 
in the process.  The veteran indicated at that time that she 
had infrequent episodes of incontinence until she started 
basic training in October-November 2000.  Since basic 
training, the veteran stated that her incontinence worsened 
and that she had loose stools approximately four to five 
times per day.  

Upon physical examination, the examiner noted that the 
veteran's external anal sphincter muscles were "thinned" 
but not absent.  The examiner diagnosed the veteran as having 
defective internal and external anal sphincter muscles, and 
speculated that the muscles might require repair.  The 
examiner prescribed Imodium and Metamucil for two weeks, and 
placed the veteran on profile for 30 days.  A rectal 
manometry test administered around that same time found that 
the veteran had slightly diminished external sphincter 
contractile pressure.

Approximately two years later, in January 2003, the veteran 
underwent a sphincteroplasty after reporting recurring bowel 
incontinence.  In March 2003, the veteran was again placed on 
profile with instructions to avoid heavy lifting and physical 
activity while she recuperated from the surgery.  An 
individual sick slip dated May 2003 revealed that the veteran 
participated in an physical fitness test.  The veteran 
indicated at that time that "something was pulled/hurt" in 
the rectal area following the fitness test.  The veteran was 
examined shortly thereafter and diagnosed with a muscle 
strain.  The examiner placed the veteran on profile for two 
weeks.

A post-surgical follow-up treatment note dated July 2003 from 
WRAMC found the veteran with recurring bowel incontinence.  
The veteran reported daily uncontrollable bowel movements 
with occasional blood.  The veteran described sharp, stabbing 
rectal pain not associated with any specific activity.  Upon 
physical examination, the examiner noted that the surgical 
repair was well-healed and intact.  The examiner also found 
evidence of slightly decreased tone, but "OK squeeze 
pressure."  The examiner recommended that the veteran be 
placed on profile and engage in physical therapy with 
biofeedback.  The veteran was encouraged to return as needed.  
There is no evidence of record to show that the veteran made 
a follow-up appointment. 

The veteran was afforded a clinical evaluation and physical 
examination in September 2003 prior to discharge from 
service.  The physical examination was essentially normal, 
and there were no anal or rectal abnormalities noted.  The 
veteran's fecal incontinence was noted upon discharge from 
service, as was a recommendation for the veteran to go to 
"pelvic PT."  The veteran also indicated that she 
experienced "fecal incontinence through out the day," that 
she had to change her underwear frequently, and that she 
could not engage in any type of strenuous activity without 
soiling her clothes.    

The Board notes that the veteran submitted various VA and 
private treatment records in support of her current claim.  
Many of these records, however, are unrelated to the 
veteran's current claim and concern her treatment for post-
traumatic stress disorder (PTSD).  

At the time of the May 2004 VA examination, the veteran 
indicated that she experienced fecal incontinence following 
the birth of her child in 1997, but that the condition 
spontaneously corrected itself after two days.  The veteran 
reported that the fecal incontinence resurfaced during basic 
training, that she underwent an anal sphincteroplasty, and 
that her fecal incontinence returned after she participated 
in a May 2003 in-service physical fitness test.  

The veteran stated that she had intermittent sphincter 
control, and that she experienced leakage when she wakes in 
the morning and throughout the course of the day without 
reference to any specific activity.  The veteran also 
indicated that she has normal bowel movements which followed 
an urge to defecate, but that the movements were occasionally 
painful.  She reported fecal leakage during sexual 
intercourse, and she denied hematemesis, melena, 
hematochezia, nausea, and vomiting.  The veteran stated that 
she wore regular Kotex pads, using anywhere from five to six 
and up to 20 pads in two days.  The physical examination 
revealed normal sphincter tone with extreme tenderness and 
pain at the anal verge.  The examiner concluded that the 
veteran's fecal incontinence was more likely than not 
secondary to complications during child birth, and that the 
condition may have been aggravated with physical training.

A private gastroenterology treatment note dated May 2005 
shows that the veteran was treated for fecal incontinence and 
intermittent constipation.  A physical examination conducted 
at that time revealed evidence of internal hemorrhoids.  The 
examiner prescribed Zelnorm and Analpram Cream.

In January 2006, the veteran contacted a VA medical facility 
and requested additional incontinence pads.  The veteran 
indicated that the pads prescribed to her were sufficient to 
protect her while in bed, but that she required different 
pads that she could wear while walking.  The Board observes 
that the veteran sought additional VA treatment for recurring 
fecal incontinence in late-January 2006.  The veteran 
reported daily problems with fecal incontinence.  The 
examiner prescribed Anusol which was to be used for a period 
of 10 days after each bowel movement.  The veteran was also 
instructed to perform Kegel exercises.  

Diagnostic Code 7332 sets out the disability ratings for 
conditions involving impairment of sphincter control of the 
rectum and anus.  A 10 percent evaluation is warranted for 
constant, slight or occasional moderate leakage.  A 30 
percent evaluation is assigned under this particular 
diagnostic code for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  A 60 percent evaluation 
is warranted for excessive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent evaluation is 
assigned for complete loss of sphincter control.

The criteria for a 10 percent disability evaluation are 
clearly met.  The medical evidence and the veteran's 
contentions indicate that she has constant slight and at 
times moderate leakage.  The question then is whether a 
higher initial disability evaluation is warranted.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the disability picture more nearly approximates an 
evaluation of 30 percent from the date service connection was 
effective, October 15, 2003, under Diagnostic Code 7332.  
Specifically, the evidence of record demonstrates that the 
veteran has daily leakage which necessitated the wearing of a 
pad during the duration of the appeal period.  Moreover, the 
veteran's husband reported during the VA examination that she 
has had several involuntary bowel movements at night.  The 
veteran has also reported that she has both liquid leakage 
and sometimes balls of feces.  This evidence supports an 
award of 30 percent.  

The Board notes that a 60 percent evaluation is not for 
consideration at this time.  Ultimately, the veteran's 
statements and contentions themselves, taken together with 
the medical evidence of record, cannot support more than a 30 
percent evaluation under DC 7332, due to the absence of both 
consistent complaints and medical findings to support the 
presence of both extensive leakage and "fairly frequent" 
involuntary bowel movements.  Additionally, at the time of 
the VA examination, the veteran had normal bowel movements, 
which were occasionally painful, as well as intermittent 
sphincter control.  Private medical records also indicated 
intermittent constipation.  While the Board is certainly 
sympathetic to the veteran's condition, her current symptoms 
do not meet the requirements set forth for a 60 percent 
evaluation.  Additionally, the veteran is not entitled to a 
100 percent evaluation as there is no evidence of a complete 
loss of sphincter control.

Accordingly, the Board finds that an evaluation of 30 
percent, and no higher, for fecal incontinence from October 
15, 2003 is granted, but that the criteria for an evaluation 
in excess of 30 percent under Diagnostic Code 7332 are not 
met.        



Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated January 2004 informed the veteran of the 
type of evidence needed to substantiate her claim for service 
connection for fecal incontinence as well as an explanation 
of what evidence the veteran was to provide to VA in support 
of her claim and what evidence VA would attempt to obtain on 
her behalf.  While the letter did not explicitly ask that the 
veteran provide any evidence in her possession that pertains 
to the claim, as per § 3.159(b)(1), she was advised of the 
types of evidence that could substantiate her claim and to 
ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in her 
possession.  

The Board notes that the veteran's claim was subsequently 
adjudicated and that she was granted service connection for 
fecal incontinence.  Thus, the claim for fecal incontinence 
was substantiated at that time.  As a result, the 38 U.S.C.A. 
§ 5103A notice served its purpose and its application was no 
longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  

The RO continued to develop the veteran's claim following her 
timely submitted notice of disagreement.  The veteran 
received additional notice by way of the VCAA notification in 
September 2004, which was followed by a readjudication of the 
claim by way of an April 2005 Statement of the Case.  This 
letter informed the veteran of the type of evidence needed to 
substantiate an increased rating claim as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of her claim and what evidence VA would attempt to 
obtain on her behalf.  The letter also contained information 
about the evidence received by the RO in support of the 
claim.  This letter also explicitly asked her to submit any 
evidence in her possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, and she was provided with additional 
notice, in a March 2006 letter from the RO, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  This letter was 
followed by a readjudication of the claim by way of a May 
2006 Supplemental Statement of the Case.  Therefore, the 
Board finds that the veteran was provided with the proper 
notice as required by the VCAA.   The veteran was afforded a 
meaningful opportunity to participate in the development of 
her claim.   The veteran has submitted evidence and argument 
throughout the duration of her appeal.   There is no evidence 
of prejudice to the veteran based on any notice deficiency, 
and she has not alleged any prejudice.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P examination in 
connection with the current claim. 
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An evaluation of 30 percent, and no higher, for fecal 
incontinence from October 15, 2003 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 30 percent for fecal incontinence 
is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


